Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 24 August 2021 wherein: claims 1-2, 4-6, 8, 11, 14, and 18-20 amended; claims 3, 7, and 16-17 are canceled; claims 21-23 are newly added; claims 1-2, 4-6, 8-15, and 18-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 6-9), filed 24 August 2021, with respect to claims 1-2, 4-6, 8-15, and 18-23 and the IDS filed 24 August 2021 have been fully considered and are persuasive.  The rejection of 08 July 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8-15, and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 19, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the interposer including a number of layers and the first amplifier stage being embodied by at least one layer of the number of layers.
Heismann (US 2006/0124856 A1) discloses an x-ray detector (fig. 2), comprising: a sensor slice 32 to directly convert x-ray radiation (par. [0034]); and a downstream read-out chip (electronic apparatus; par. [0042]); and a first amplifier stage (28¸29, 30), interconnected between the sensor slice 32 and the downstream read-out chip (par. [0034]), wherein an interposer (3, 4) is interconnected between the sensor slice and read-out chip (par. [0029], fig. 2).
McCroskey (US 2019/0154852 A1) discloses an interposer comprising an amplifier (par. [0042]).
While x-ray detectors including an interposer layer were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed detector.
Therefore claims 1 and 19 are allowed.

Regarding claims 2, 4-6, 8-15, 18, and 20-23, the claims are allowed due to their dependence on claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884